                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

KRISTY K. PAULY,

                       Plaintiff,                                      8:21CV156

        vs.
                                                             ORDER TO SHOW CAUSE
UNIFIN, INC., RESURGENT CAPITAL
SERVICES, L.P., and OLIVER WRIGHT &
ASSOCIATES,

                       Defendants.

       This matter comes before the court after a review of the docket and pursuant to NECivR
41.2, which states in relevant part: “At any time, a case not being prosecuted with reasonable
diligence may be dismissed for lack of prosecution.”
       Plaintiffs commenced this action on April 19, 2021. (Filing No. 1). On April 30, 2021,
Plaintiffs filed a summons return purporting to show defendant UNIFIN, Inc. was served on April
23, 2021. (Filing No. 8). On May 6, 2021, Plaintiff filed a summons return purporting to show
defendant Oliver Wright & Associates was served on April 30, 2021. (Filing No. 10). To date,
those defendants have not filed any responsive pleading and Plaintiff has taken no further action
in this case. Plaintiff have a duty to prosecute the case and may, for example, seek default in
accordance with the applicable rules, voluntarily dismiss those defendants, or take other action as
appropriate. Under the circumstances, Plaintiffs must make a showing of good cause for failure
to prosecute or the action must be dismissed. Accordingly,


       IT IS ORDERED: On or before July 9, 2021, Plaintiffs must show cause why this case
should not be dismissed as to defendants UNIFIN, Inc. and Oliver Wright & Associates for failure
to prosecute or take some other appropriate action.


       Dated this 23rd day of June, 2021.
                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
